Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on May 12, 2020. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US PGPub No: 2010/0161772) in view of Chumbalkar et al (US PGPub No: 2015/0106660), hereafter referred to as Nakamura and Chumbalkar, respectively. 

With regards to claim 1, Nakamura teaches through Chumbalkar, a system to determine components of a remote computing device, the system comprising:  
a remote management station; a network in communication with the remote management station (Nakamura teaches a network with a management server; see Figure 1 and paragraph 34, Nakamura); 
a computing device having a memory, a controller and a plurality of components, wherein the memory stores identification data for at least one of the components, and the controller (see below for controller) is coupled to the network, determines the identification data of at least one of the hardware components (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications, indicating a part has been changed; see paragraphs 41-42, Nakamura), 
and check whether the component has been replaced by comparing the stored identification data with the determined identification data (Nakamura teaches detecting a part having been changed and notifying the management server; see paragraphs 35-36, Nakamura. The detection of a part exchange occurs by the part confirmation unit within the personal computer’s BIOS by comparing a part’s identification information; see paragraphs 41-42, Nakamura).
While Nakamura teaches an approach to managing devices by detecting of an exchange of a part/component via its identification, Nakamura does not explicitly cite a controller performing the act. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar. 


With regards to claim 2, Nakamura teaches through Chumbalkar, the system wherein the controller is a baseboard management controller (Chumbalkar teaches the controller being a BMC; see paragraph 21, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).  

With regards to claim 3, Nakamura teaches through Chumbalkar, the system wherein the computing device is a server (Chumbalkar teaches the device being monitored by controller/BMC being a server; see paragraphs 50 and 100, Chumbalkar.  Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).  

With regards to claims 4 and 14, Nakamura teaches through Chumbalkar, the system wherein controller issues an alert when the component has been replaced (Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).

With regards to claims 5 and 15, Nakamura teaches through Chumbalkar, the system wherein the alert is one of an email, a text message, an IPMI PET (Platform Event Trap) protocol alert, or a SNMP trap protocol alert (Chumbalkar teaches how the controller is compliant with IPMI and the network supports PET; see paragraphs 34 and 100, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).  

With regards to claims 6 and 16, Nakamura teaches through Chumbalkar, the system wherein the alert may include one of a timestamp, an IP address of the controller, an ID of the computing device, the stored identification information of the 19component, the determined identification information of the component, or the location of the component in the computing device (Nakamura explains how the detection of parts/components involves tracking the identifying information of the part/components. These unique identifying information include PSID, PCID, and HDDID; see paragraphs 42-45, Nakamura. Nakamura further teaches detecting a part having been changed and notifying the management server; see paragraphs 35-36, Nakamura. While Nakamura teaches an approach to managing devices by detecting of an exchange of a part/component via its identification, Nakamura does not explicitly cite a controller performing the act. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).  

With regards to claim 7, Nakamura teaches through Chumbalkar, the system further comprising a BIOS, wherein the stored identification data is provided by the BIOS collecting identification information from the component during an initial power-on of the computing device and sending the identification information to the controller (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications (for instance during power-on), indicating a part has been changed; see paragraphs 41-42, Nakamura. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).  

With regards to claim 8, Nakamura teaches through Chumbalkar, the system wherein the identification data is determined by the BIOS collecting identification information from the component during a subsequent power-on of the computing device (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications, indicating a part has been changed; see paragraphs 41-42, Nakamura. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).  

With regards to claim 9, Nakamura teaches through Chumbalkar, the system wherein the stored identification data is provided by the controller collecting identification information from the component during an initial power-on of the computing device and storing the identification information to the memory, and wherein the controller collects identification information from the component during a subsequent power-on of the computing device (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications (for instance during power-on), indicating a part has been changed; see paragraphs 41-42, Nakamura. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar). 

With regards to claims 10 and 18, Nakamura teaches through Chumbalkar, the system wherein the identification is one of a serial number, a part number, a model ID, a manufacturer name or ID, a manufacture date, or a location in the computing device (Nakamura explains how the detection of parts/components involves tracking the identifying information of the part/components. These unique identifying information include PSID, PCID, and HDDID; see paragraphs 42-45, Nakamura. While Nakamura teaches an approach to managing devices by detecting of an exchange of a part/component via its identification, Nakamura does not explicitly cite a controller performing the act. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar). 

With regards to claims 11 and 19, Nakamura teaches through Chumbalkar, the system wherein the controller periodically repeats determining the identification data of at least (Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. The controller has access to timers including watchdog timers (WDT) for debugging failures and issues at components; see paragraph 100, Chumbalkar. WDT are known in the industry to be able to operate periodically. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar.).  

With regards to claim 12, Nakamura teaches through Chumbalkar, a method of determining components on a computing device comprising: storing identification information of a component in a memory; subsequently determining the identification information of the component via a controller (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications, indicating a part has been changed; see paragraphs 41-42, Nakamura. See below for controller); 
checking the determined identification information of the component with the stored identification information to determine if the component has been replaced (Nakamura teaches detecting a part having been changed and notifying the management server; see paragraphs 35-36, Nakamura. The detection of a part exchange occurs by the part confirmation unit within the personal computer’s BIOS by comparing a part’s identification information; see paragraphs 41-42, Nakamura).
While Nakamura teaches an approach to managing devices by detecting of an exchange of a part/component via its identification, Nakamura does not explicitly cite a controller performing the act. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar. 


With regards to claim 13, Nakamura teaches through Chumbalkar, the method wherein the controller is a baseboard management controller and the computing device is a server (Chumbalkar teaches the controller being a BMC; see paragraph 21, Chumbalkar. Chumbalkar also teaches the device being monitored by controller/BMC being a server; see paragraphs 50 and 100, Chumbalkar.  Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).

With regards to claim 17, Nakamura teaches through Chumbalkar, the method further comprising: initially powering-on the computing device; collecting identification information from the component via a BIOS or the controller during the initial powering-on; and sending the collected identification information to the controller for performing the storing (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications (for instance during power-on), indicating a part has been changed; see paragraphs 41-42, Nakamura. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar).

With regards to claim 20, Nakamura teaches through Chumbalkar, a computing device comprising: a plurality of hardware components, each of the hardware components including identification data; at least one bus coupled to the plurality of hardware components; a memory device storing identification information corresponding with each of the plurality of hardware components (Nakamura teaches notebook type personal computers (i.e. computing device(s) having a plurality of parts (i.e. components), also connected to the network; see Figure 1 and paragraph 35, Nakamura. The personal computer’s BIOS, located within ROM memory, also features a part confirmation unit that holds part identification information and uses it to detect new part identifications, indicating a part has been changed; see paragraphs 41-42, Nakamura);
and  a management controller coupled to the at least one bus and the memory device, the management controller operable to: periodically request identification data from each of the plurality of hardware components over the at least one bus (see below); 
(Nakamura teaches the part confirmation unit that holds part identification information and uses it to detect new part identifications, indicating a part has been changed; see paragraphs 41-42, Nakamura); 
and compare the received identification data with the stored identification data to determine if any of the plurality of hardware components has been replaced (Nakamura teaches detecting a part having been changed and notifying the management server; see paragraphs 35-36, Nakamura. The detection of a part exchange occurs by the part confirmation unit within the personal computer’s BIOS by comparing a part’s identification information; see paragraphs 41-42, Nakamura).
While Nakamura teaches an approach to managing devices by detecting of an exchange of a part/component via its identification, Nakamura does not explicitly cite a controller performing the act. In the same field of endeavor, Chumbalkar also teaches a network that manages devices; see paragraph 1, Chumbalkar.  In particular, Chumbalkar teaches the use of a controller and how the controller has access to component information; see paragraphs 1, 38-39, and 47-48, Chumbalkar. The controller has access to timers including watchdog timers (WDT) for debugging failures and issues at components; see paragraph 100, Chumbalkar. WDT are known in the industry to be able to operate periodically. By monitoring, Chumbalkar teaches how the controller issues a notice when a component has been replaced; see paragraph 97, Chumbalkar. Using controllers makes tracking hardware errors/issues more efficient since the controller can operate independent of the processor; see paragraph 106, Chumbalkar. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Chumbalkar with those of Nakamura to more efficiently track hardware errors/issues; see paragraph 97, Chumbalkar. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456